FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    November 8, 2016
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                        Clerk of Court
                                   TENTH CIRCUIT


 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                         No. 15-3146
 v.                                           (D.C. No. 6:14-CR-10120-EFM-1)
                                                          (D. Kan.)
 KIM HOUSHOLDER,

          Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, HARTZ, and MATHESON, Circuit Judges.




      Defendant-Appellant Kim Housholder was convicted by a jury of

possession of an unregistered silencer and sentenced to twenty-seven months’

imprisonment and two years’ supervised release. 26 U.S.C. §§ 5861(d); 5871;

5845(a)(7). He was also ordered to forfeit the rifle associated with his silencer.

18 U.S.C. § 924(d)(1); 28 U.S.C. § 2461(c). Our jurisdiction arises under 28

U.S.C. § 1291, and we affirm.



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
                                   Background

      In April 2014, police officers obtained and executed a drug search warrant

at Mr. Housholder’s residence in Greeley County, Kansas. The search warrant

permitted the officers to seize, among other items, drug paraphernalia and

weapons. 1 Rawle 22–23. The officers found drug paraphernalia and arrested Mr.

Housholder for drug offenses. One of the officers spotted and picked up a rifle in

the living room as Mr. Housholder was being escorted out of his home.

According to testimony at trial, when the officer started to examine a device that

had been attached to the rifle’s barrel, Mr. Housholder spontaneously said, “that’s

not a silencer; that’s a bicycle pedal.” 3 Rawle 152. Based on his training and

experience, the officer thought that the device was a homemade silencer. The

officer seized the rifle because there was no serial number or manufacturing

information on the device, and he knew it was illegal to have an unregistered

silencer. 3 Rawle 183. There were no silencers registered to Mr. Housholder at the

time of his arrest. 3 Rawle 344.

      Upon further inspection, the officers discovered that the device was

securely fixed on the rifle’s barrel with Allen screws and had been taken off and

put on the rifle several times. 3 Rawle 183–84; see also Aplee. Br. Attach. A. To

determine whether the device was a homemade silencer, the officers sent it to the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (BATFE) for inspection

and testing. 3 Rawle 184.

                                       -2-
       A BATFE firearm enforcement officer tested the device and concluded that

it was a homemade silencer based on its design and functionality. 3 Rawle 364. She

testified at trial that “[a] silencer is a device that’s utilized for silencing,

muffling, or diminishing the report of a portable firearm. It also includes . . . any

combination of parts that . . . make a silencer.” 3 Rawle 352. The device’s physical

design resembled a silencer — it was tightened over the rifle’s barrel, and had an

expansion chamber and a rear and front cap. 3 Rawle 356. She also testified that the

device’s design was unique because it fit over the rifle’s flash suppressor and was

secured with three Allen screws. 3 Rawle 356.

       The BATFE officer also conducted a sound meter test to determine whether

the device reduced the sound of gunfire. She tested the device with an adapter so

that it would fit on her .22 caliber Ruger pistol. 3 Rawle 358. She shot the pistol five

times without the device in a testing area while another firearm enforcement

officer measured how loud the gun shots were. 3 Rawle 357–58. When the pistol

was fired five times with the device on, the resulting sound was about half as

loud. 3 Rawle 360–63. The sound reduction was so significant that the BATFE

officer noticed it through her ear protection. 3 Rawle 363. Based on its physical

characteristics and the results of the sound meter test, she concluded that the

device was a homemade silencer. 3 Rawle 364.

       While the jury found Mr. Housholder guilty of knowingly possessing an

unregistered silencer, it acquitted him of possessing a firearm as an unlawful user

                                           -3-
of a controlled substance. 1 Rawle 133, 106. By special verdict, the jury found that

the rifle was involved in the commission of possessing an unregistered silencer, 1
Rawle 144, making both the rifle and the silencer subject to forfeiture, 1 Rawle 162–63.



                                     Discussion

      Mr. Housholder challenges the sufficiency of evidence underlying his

conviction. He also argues that the district court erred in ordering forfeiture of

his rifle. We address both arguments in turn.

A.    Sufficiency of the Evidence

      We review sufficiency of the evidence challenges de novo. United States v.

Faust, 795 F.3d 1243, 1247 (10th Cir. 2015). When determining whether a

reasonable jury could have found the defendant guilty beyond a reasonable doubt,

we view the evidence and its accompanying inferences in a light most favorable

to the government. Jackson v. Virginia, 443 U.S. 307, 319 (1979). Weighing

conflicting evidence and considering the witnesses’ credibility are duties reserved

for the jury, not us. See United States v. Medina-Copete, 757 F.3d 1092, 1107

(10th Cir. 2014).

      26 U.S.C. § 5861(d) criminalizes possessing a firearm that is not registered

in the National Firearms Registration and Transfer Record. A silencer is a

firearm. 26 U.S.C. § 5845(a)(7). “From the text of the statute, the only element

is possession of an unregistered firearm. However, the Supreme Court has read a

                                         -4-
mens rea requirement into the crime — to obtain a conviction, the [g]overnment

must prove the defendant ‘knew of the features of [the firearm] that brought it

within the scope of the Act.’” United States v. Dwyer, 245 F.3d 1168, 1171 (10th

Cir. 2001) (second alteration in original) (quoting Staples v. United States, 511
U.S. 600, 619 (1994)).

       The jury was instructed that it must find all of the following beyond a

reasonable doubt:

      First, that on or about April 4, 2014, the defendant knowingly
      possessed a “silencer;”

      Second, the defendant knew of the specific characteristics or features
      of the “silencer” that caused it to be registrable under the National
      Firearms Registration and Transfer Record;

      Third, the “silencer” was in operating condition; and

      Fourth, the “silencer” was not registered to the defendant in the
      National Firearms Registration and Transfer Record. The
      government is not required to prove that the defendant knew that the
      firearm was not registered or had to be registered.

1 Rawle 113.

      On appeal, Mr. Housholder argues that the evidence was insufficient to

prove the first and second elements of the offense. Aplt. Br. at 8–16, Aplt. Reply

Br. at 2–5. With regard to the first element, Mr. Housholder argues that there was

no evidence that the device was attached to the rifle for the purpose of

diminishing the sound of the gunfire. Aplt. Br. at 8–12. A silencer is “any device

for silencing, muffling, or diminishing the report of a portable firearm, including

                                        -5-
any combination of parts, designed or redesigned, and intended for use in

assembling or fabricating a firearm silencer or firearm muffler, and any part

intended only for use in such assembly or fabrication.” 18 U.S.C. § 921(a)(24).

Mr. Housholder relies on United States v. Crooker, 608 F.3d 94 (1st Cir. 2010), a

case where the silencer was created to silence an airgun — which is not a firearm

— and required modification to fit a firearm. On these unusual facts, the First

Circuit panel held that the defendant was entitled to an acquittal. Id. 99–100. No

evidence supported that the defendant intended the device to function as a firearm

silencer, and the jury instructions said it was unnecessary. 1 Id. at 96, 99.

      Crooker is plainly distinguishable. Viewing the evidence in the light most

favorable to the government, Mr. Housholder fabricated a metal device into a

silencer by welding a piece on it which allowed it to attach to his rifle. The

device was attached to his rifle when seized, which clearly speaks to intent. As

explained by the BATFE officer, the device was designed to be large enough to fit

over a flash suppressor at the end of the rifle. It was secured to the rifle with

three Allen screws. The BATFE officer discussed her testing of the device and

we need not repeat the evidence.

      Mr. Housholder argues that the evidence is insufficient because the BATFE

officer said it was unnecessary to rely upon the sound testing, had to attach the

      1
         Given our standard of review of the evidence in this case, Mr.
Housholder lacks a factual predicate to rely upon Crooker and we express no
opinion on its reasoning or outcome.

                                         -6-
device to a pistol because she did not have the rifle, and only reported a 9.7

decibel reduction. He also points out that although the BATFE officer did testify

that the device had an expansion chamber, it lacked internal baffles, wipes, or

cones normally associated with silencers. Of course, these points were explored

during the examination of the BAFTE officer. She considered the design,

purpose, and actual function of the device in reaching her conclusion. The

evidence is sufficient.

      Second, Mr. Housholder argues that there was insufficient evidence

regarding his knowledge of the specific characteristics of the device that required

registration. Aplt. Br. at 13–16. We disagree. There are several facts that could

lead the jury to conclude that Mr. Housholder knew of the specific features of the

device that required it to be registered. First, it is reasonable to infer that Mr.

Housholder’s unprovoked statement, “that’s not a silencer; that’s a bicycle

pedal,” shows that he knew the device had the characteristics of a silencer.

3 Rawle 152. Although false exculpatory statements like his “cannot be considered

by the jury as direct evidence of guilt,” United States v. Zang, 703 F.2d 1186,

1191 (10th Cir. 1982), they “support an inference of consciousness of guilt.”

United States v. Smith, 833 F.2d 213, 218 (10th Cir. 1987). In United States v.

Sanders, we explained that “a jury’s disbelief of a defendant’s testimony can raise

a positive inference of guilt.” 240 F.3d 1279, 1284 (10th Cir. 2001). Because

there was no evidence indicating that the device was anything but a homemade

                                          -7-
silencer, it would have been reasonable for the jury to disbelieve his statement

and infer, because his statement was unprovoked, that he knew it required

registration.

      Second, the device had been modified to fit the rifle and had been attached

and removed on multiple occasions. Because the rifle belonged to Mr.

Housholder, it is reasonable to infer that he handled and modified the device, and

therefore knew of the characteristics that required him to register it. This

inference distinguishes this case from Sanders, in which the defendant had

purchased a gun with an alleged silencer already attached, and had never removed

it. Id. at 1283. The government’s expert in Sanders explained that “it was

impossible to know that the attachment was a silencer based upon its physical

characteristics without removing the attachment from the barrel.” Id. (emphasis

omitted).

      In sum, there was sufficient evidence to convict Mr. Housholder of

possessing an unregistered firearm.

B.    Forfeiture

      We review the district court’s interpretation of forfeiture laws de novo.

United States v. McGinty, 610 F.3d 1242, 1245 (10th Cir. 2010). 18 U.S.C.

§ 924(d)(1) requires forfeiture of any firearm “involved in . . . any violation of

any . . . criminal law of the United States” as “demonstrated by clear and

convincing evidence.” The term “involved in” is not defined in the statute, so we

                                         -8-
must interpret it according to its ordinary meaning. Smith v. United States, 508
U.S. 223, 228 (1993). The Supreme Court has described the term “involved in”

as “expansive.” Id. at 235. Indeed, a firearm can be involved in a crime even

when it is not used. Id. Contrary to Mr. Housholder’s assertion, as long as the

firearm is involved in the commission of a federal crime, it is immaterial whether

the government “comingle[d] both [the silencer and the rifle] in each of their two

forfeiture allegations when they were separately charged in the superseding

indictment.” Aplt. Br. at 16. Although a conviction for possessing an

unregistered silencer must not necessarily involve a gun, it certainly can.

         The jury’s conclusion that the rifle was involved in the crime of possessing

an unregistered silencer is supported by clear and convincing evidence. The

device was on the gun when the police discovered it, and had been removed and

attached on several occasions. It was also designed to fit over the rifle’s flash

suppressor.

         At oral argument, Mr. Housholder argued for the first time that the rifle

cannot be forfeited because it is not a firearm under 26 U.S.C. § 5845(a).

Although we question the merit of this argument, we will not address it because it

“comes too late.” Thomas v. Denny’s, Inc., 111 F.3d 1506, 1510 n.5 (10th Cir.

1997).




                                          -9-
AFFIRMED.

            Entered for the Court


            Paul J. Kelly, Jr.
            Circuit Judge




            - 10 -